Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2018

                                      No. 04-18-00423-CV

                         IN THE INTEREST OF A.T.H., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01435
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s attorney has shown that he sent a letter to appellant, which explained her right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that he had
enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re R.R.,
2003 WL 21157944, at *4.

       Counsel’s letter also advised appellant that if she wished to review the appellate record,
she must file a motion in this court. Counsel enclosed a form motion for this purpose. See Kelly,
436 S.W.3d at 313; In re R.R., 2003 WL 21157944, at *4. However, counsel did not inform
appellant of the deadline for filing this motion. Therefore, if appellant would like a copy of the
appellate record, she must file the motion in this court no later than August 22, 2018.

        Additionally, if appellant desires to file a pro se brief, we ORDER that she must do so on
or before September 21, 2018. If appellant files a pro se brief, appellee may file a responsive
brief no later than twenty days after the date appellant’s pro se brief is filed in this court. We
ORDER the motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE
pending further order of the court.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court